Citation Nr: 0624848	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-37 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial increased disability rating for 
mechanical low back pain with disc bulge and mild central 
stenosis, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial increased disability rating in 
excess of 10 percent for plantar fasciitis of the right foot.

3.  Entitlement to an initial increased disability rating in 
excess of 10 percent for plantar fasciitis of the left foot.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 2001 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for mechanical low back pain and assigned a 10 percent 
rating, effective July 12, 2003.  The case was subsequently 
transferred to the RO in Chicago.  In a September 2004 rating 
decision, the RO increased the rating to 20 percent, 
effective July 12, 2003.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO in Chicago. A transcript 
of the hearing is associated with the claims folder and has 
been reviewed.  During the hearing, the veteran submitted a 
new home address (see May 2006 statement).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

The Board finds that further development is warranted.  
Pursuant to the VCAA, VA has a duty to notify the veteran 1) 
of the evidence necessary to substantiate his claim; 2) of 
the information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  On review, 
there is an August 2003 VCAA letter of record, however that 
letter only pertains to the veteran's original service 
connection claim for a low back disability, which has been 
since granted.  The veteran has not yet been advised of the 
evidence necessary to substantiate his increased rating claim 
for mechanical low back pain with disc bulge and mild central 
stenosis.  

During his personal hearing, the veteran requested another VA 
examination, as his service-connected low back disability is 
reportedly worse than contemplated by the current 20 percent 
evaluation.  On review, it does not appear that the veteran 
has undergone a VA examination since his June 2003 VA pre-
discharge examination, which was conducted by a nurse 
practitioner, as noted by the veteran's representative.  
Therefore, the Board finds that another VA examination is 
warranted in order to specifically assess the current 
severity of the veteran's service-connected mechanical low 
back pain with disc bulge and mild central stenosis.  

Also during his personal hearing, the veteran indicated that 
he receives ongoing treatment at the VA Community-Based 
Outpatient Clinic (CBOC) in Peoria, Illinois, and VA Medical 
Centers (VAMC) in Indianapolis; Indiana; Danville, Illinois; 
and Hines, Illinois.  The Board finds that the RO should 
obtain any outstanding treatment records and associate them 
with the claims folder.

Finally, the Board notes that there are pending matters that 
need to be addressed by the RO.  According to an April 2004 
statement, the veteran expressed disagreement with the 
disability ratings assigned for plantar fasciitis of the left 
and right foot.  The RO has not issued the veteran a 
statement of the case (SOC) that addresses these issues, 
therefore a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
19.26, 19.29, 19.30, Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his increased rating claims for 
mechanical low back pain with disc bulge 
and stenosis and bilateral plantar 
fasciitis.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The RO should request any outstanding 
treatment records from the following VA 
medical providers and associate them with 
the claims folder.

a).  CBOC in Peoria, Illinois; 
b).  VAMC in Indianapolis; Indiana; 
c).  VAMC in Danville, Illinois; 
d).  VAMC in Hines, Illinois, 

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of the service-connected 
mechanical low back pain with disc bulge 
and stenosis.  The claims folder should 
be reviewed by the examiner prior to the 
examination.  All tests and studies, 
including x-ray studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.

a).  The examiner is specifically 
requested to describe applicable ranges 
of motion (flexion, extension and 
rotation) in terms of degrees;

b).  The examiner should comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality;

c).  The examiner should identify any 
demonstrable muscle spasm;

d).  The examiner should comment on any 
neurological manifestations of 
degenerative disc disease of the lumbar 
spine, including the number of 
incapacitating episodes the veteran has 
experienced over the past year.

The claims folder, a copy of this REMAND, 
and a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  All findings, 
and the reasons and bases therefore, 
should be set forth in sufficient detail.

4.  The veteran and his representative 
should be issued a SOC on the issues of 
entitlement to initial ratings in excess 
of 10 percent for plantar fasciitis of 
each foot.  The veteran and his 
representative should be provided all 
appropriate laws and regulations 
pertinent to these issues and apprised of 
his appellate rights and responsibilities 
regarding perfecting an appeal of these 
issues.

5.  Thereafter, the RO should re-
adjudicate the veteran's increased rating 
claim for mechanical low back pain with 
disc bulge and mild central stenosis, to 
include consideration of whether the 
claim should be submitted to the Director 
of Compensation and Pension Service 
pursuant to the provisions of 38 C.F.R. § 
3.321(b) (2005).  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


